Brown, C. J.
This case turns upon a single point. Had the executor such interest in the lands of the testator as to entitle him to traverse the return made by the commissioners ? Under section 3974 of the Code, when the return of the commissioners laying off dower is made, it shall be the right of every person interested to enter a traverse in writing, plainly stating the grounds upon which it is made, etc. The evidence shows that the executor had exposed the lands, out of which the dower was laid off, to sale, and that it was purchased at the sale by the widow and Early Varner, subject to’ the widow’s dower, but that neither of them had complied with the terms of the sale, nor had they paid him anything for the land, and he had made a deed to neither. We do not pretend to say what may or may not be the equitable rights of these purchasers. But we think it very clear under this state of facts, that the legal title was still in the executor. And while he retained the legal title to the land he had a right to traverse the return of the commissioners. The Court below held, that the executor had no such interest as authorized him *672to make the traverse. We determine nothing as to the merits of this controversy, but we think the judgment of the Court below, on this point, should be reversed and the case reinstated.